DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 and the species of SEQ ID NO: 49 in the reply filed on 1/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The elected species was found in the prior art and claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claim 25 is drawn to a non-elected group.
	The elected species is such that HP is KGRGD so claim 10 is drawn to a non-elected species.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/21.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/21.
Claims 16-18, 21 and 26-32 have been canceled.


Priority
This application is a 371 of PCT/US2018/044382 07/30/2018 which claims benefit of 62/538,116 07/28/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/538,116, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claiming the benefit of a provisional application, MPEP 211.05 states:
“the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, 
“If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application”.
In the instant case, instant claim 1 recites formula I, claim 2 recites formula II, and claims 12 and 24 recite formula IV.
Application No. 62/538,116 recites HB-CL-HP-NH2 which requires an –NH2 group at the C-terminal end. Instant formulas I, II and IV do not require an –NH2 group at the C-terminal end. The instant claims are broader than those recited in Application No. 62/538,116. Thus, for at least this reason none of instant claims 1-9, 11-15, 19-20 and 22-24 are fully supported by Application No. 62/538,116.
As such, for purposes of searching for prior art a priority date of 7/30/18 is used for instant claims 1-9, 11-15, 19-20 and 22-24.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/20 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 5 line 7 recites ‘amd’ instead of ‘and’.
.
Appropriate correction is required.

Claim Objections
Claims 11 and 23-24 are objected to because of the following informalities:  
The last line of claim 11 recites ‘amd’ instead of ‘and’.
Line 3 of claim 23 recites ‘(CF3(CF2)12CRF3)’where the last parenthesis is shown as a subscript. The last parenthesis should not be a subscript. The claim should recite ‘(CF3(CF2)12CRF3)’.
Lines 9-10 of claim 23 recite ‘Fmoc-pentafluorophenyalanine ((‘. There does not appear to be a corresponding right parenthesis (i.e. ‘)’ ) for one of the parenthesis used in line 9 of claim 23. 
Claim 24 refers to formulas IV/V. The formulas should be recited in the claim (compare claim 12)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15, 19-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1 recites ‘nanopeptisome’ and claim 15 recites a ‘peptisome’. The specification does not provide a definition of ‘nanopeptisome’ or ‘peptisome’ nor does the art seem to have a clear definition of the term. El Idrissi et al. (‘Nanosensors based on polymer vesicles and planar membranes: a short review’ Journal of Nanobiotechnology v16(63) 2018 pages 1-14) mentions the term ‘PeptiSome’ in the context of an enzymatically triggered agent (figure 4 on page 6). However, the instant claims do not appear to be limited to enzymatically triggered agents. None of the dependent claims clarify the claim scope.
Claims 1 and 15 recite ‘perfluorocarbon’ which is defined in the specification in terms of ‘a substantial portion of hydrogen atoms in C-H are replaced with fluorine atoms’ (page 22 section 0115). The term "substantial" is a relative term which renders the claims indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, it is unclear how many hydrogen atoms (of what ratio or percentage of hydrogen atoms) are to be replaced to be considered ‘substantial’.
Claim 8 recites ‘a conserved targeting motif’. The term "conserved targeting motif" is a relative term which renders the claims indefinite.  The term "conserved targeting motif" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, it is unclear what sequences fall within the scope of ‘conserved’.
nd column). The recited functional characteristics do not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic.
	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the peptides recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-15, 19-20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 broadly recites formula I. All of the claims encompass the functional limitation of ‘wherein said amphiphilic peptide is capable of assembling at the surface of a perfluorocarbon liquid to form a nanopeptisome’. Instant claim 1 recites that there can be 30 amino acid residues. When 30 of the amino acid positions are varied to any of the 20 common amino acids there are at least 2030 (i.e. 1073741824000000000000000000000000000000) different possible sequences. As such, the genus is large.

(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claim 1 and dependent encompass functional limitations including ‘wherein said amphiphilic peptide is capable of assembling at the surface of a perfluorocarbon liquid to form a nanopeptisome’ and claim 15 refers to cargo. As noted above the scope of ‘nanopeptisome’ is unclear. Claim 1 broadly recites formula I. Claim 1 recites CL as a linker and the elected linker is of sequence GGGCCGG. Stowell et al. (WO 2013/181461) teach the GGGCCGG sequence and teach the sequence as functioning in Ni binding (page 50 section 00240 and page 51 section 00243). Sloand et al. (‘Ultrasound-guided cytosolic protein delivery via transient fluorous masks’ ACS Nano v4 2020 pages 4061-4073; ‘Sloand’) although not prior art gives an indication of the knowledge in the art even after the filing date. Sloand teach that ‘the fluorinated core often least to meager, or altogether nonexistent, encapsulation’ (page 4062 first column). Further, Sloand teach that ‘These examples highlight the incompatibility of hydrophilic biologic materials and fluorous media’ (page 4062 first complete paragraph of 2nd column).
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 and dependent encompass functional limitations including ‘wherein said amphiphilic peptide is capable of assembling at the surface of a perfluorocarbon liquid to form a nanopeptisome’ and claim 15 refers to cargo. As noted above the scope of ‘nanopeptisome’ is unclear. When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 

 (5) Method of making the claimed invention/actual reduction to practice:
The examples appear to be limited to a single peptide sequence (SEQ ID NO: 49). 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina et al. (‘Fluorous phase-directed peptide assembly affords nano-peptisomes capable of ultrasound-triggered cellular delivery’ Angew Chem Int Ed Engl Sept 11 2017 v56(38) printed as pages 1-13; ‘Medina’).
As discussed above a priority date of 7/30/18 is used for instant claims 1-9, 11-15, 19-20 and 22-24. MPEP 2153.01(a) 2nd paragraph recognizes that: “If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”  In the instant case, the applications names fewer joint inventors than the publication.
Medina teach the peptide FFFFFFGGGCCGGKGRGD-NH2 (page 2 last line).  Medina teach perfluoropentane (PFP) droplets (pages 2-3 connecting paragraph and Table 1). Medina teach a peptide encapsulated in the composition (page 5 2nd paragraph). Medina teach that the formulations included cross-links (page 5 first paragraph).
	In relation to the peptide of claims 1-9 and 11-15 Medina teach the peptide FFFFFFGGGCCGGKGRGD-NH2 (page 2 last line) which is applicants’ elected peptide and is such that HB is FFFFFF, CL is GGCCGG and HP is KGRGD.
FFFFFGGGCCGGKGRGD-NH2 (page 2 last line).  Medina teach perfluoropentane (PFP) droplets (pages 2-3 connecting paragraph and Table 1). Medina teach a peptide encapsulated in the composition (page 5 2nd paragraph).
In relation to claim 19, Medina teach that the formulations included cross-links (page 5 first paragraph).
	In relation to claim 20, Medina teach a peptide encapsulated in the composition (page 5 2nd paragraph).
	Although unclear (see 112 rejection above) since applicants’ elected species is taught the functional limitations have been interpreted as being met. Further, since the prior art teach a perfluorocarbon as claimed and a conserved motif as claimed the claim limitations have been interpreted as being met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-9, 11-15, 19-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (‘Fluorous phase-directed peptide assembly affords nano-peptisomes capable of ultrasound-triggered cellular delivery’ Angew Chem Int Ed Engl Sept 11 2017 v56(38) printed as pages 1-13; ‘Medina’) in view of Hardy CT (US 2008/0299177; ‘Hardy’).
Medina teach the peptide FFFFFFGGGCCGGKGRGD-NH2 (page 2 last line).  Medina teach perfluoropentane (PFP) droplets (pages 2-3 connecting paragraph and Table 1). Medina teach a peptide encapsulated in the composition (page 5 2nd paragraph). Medina teach that the formulations included cross-links (page 5 first paragraph). Medina teach compositions for ultrasound triggered delivery (title).
	Medina does not teach the additional agent for example perfluorononanoic acid (also known as heptadecafluorononanoic acid).
	Hardy teach nanocarrier delivery systems (abstract) specifically via ultrasound delivery (section 0152). Hardy teach the use of surfactants as an important component (sections 0307 and 0322) and specifically teach the use of heptadecafluorononanoic acid (section 0326).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Medina because Medina teach compositions for ultrasound triggered delivery (title) and Hardy teach nanocarrier delivery systems (abstract) specifically via ultrasound delivery (section 0152) and teach the use of surfactants as an important component (sections 0307 and 0322) and specifically teach the use of heptadecafluorononanoic acid (section 
In relation to the peptide of claims 1-9, 11-15 and 24 Medina teach the peptide FFFFFFGGGCCGGKGRGD-NH2 (page 2 last line) which is applicants’ elected peptide and is such that HB is FFFFFF, CL is GGCCGG and HP is KGRGD.
	In relation to the composition of claims 15 and 24, Medina teach the peptide FFFFFFGGGCCGGKGRGD-NH2 (page 2 last line).  Medina teach perfluoropentane (PFP) droplets (pages 2-3 connecting paragraph and Table 1). Medina teach a peptide encapsulated in the composition (page 5 2nd paragraph).
In relation to claim 19, Medina teach that the formulations included cross-links (page 5 first paragraph).
	In relation to claim 20, Medina teach a peptide encapsulated in the composition (page 5 2nd paragraph).
	In relation to the solubilizing agent of claims 22-24, Hardy teach each the use of heptadecafluorononanoic acid (section 0326) which is also known as perfluorononanoic acid.
	Although unclear (see 112 rejection above) since applicants’ elected species is taught the functional limitations have been interpreted as being met. Further, since the prior art teach a perfluorocarbon as claimed and a conserved motif as claimed the claim limitations have been interpreted as being met.

Claims 1-6, 8-9, 11, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reches et al. (‘Designed aromatic homo-dipeptides: formation of ordered .
	Reches teach peptide-based nanostructures offer advantages and teach that peptide-based nanostructures can be decorated with functional elements and used in biological applications (abstract). Reches teach that dipeptides including di-pentafluoro-Phe self assembled into well-ordered nanostructures (abstract and figures 1-2). Reches teach that the application of the structures as functional platforms was clearly demonstrated (pages S17-S18 connecting paragraph). Reches suggest applications for drug release and drug targeting (page S11 last complete paragraph).
	Reches does not teach all of the features of the instant claims such as the HP group.
	Rapoport teach specific applications for nanocarriers specifically to carry chemotherapeutic drugs using ultrasound mediated drug delivery (page 2 first complete paragraph). Rapoport teach a hydrophobic core as a reservoir for drugs (page 1 first paragraph after abstract) and specifically teach paclitaxel (page 10 first complete paragraph). Rapoport teach that for effective therapeutic action that drugs should be released at the site of action (4th complete paragraph on page 2) and show particles with targeting moieties (figure 9). Rapoport teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph). Rapoport teach strong therapeutic effects using drug loaded perfluorocarbon nanoparticles (page 10 3rd complete paragraph) and rd paragraph).
	Bazile teach nanoparticles for site specific drug delivery (abstract). Bazile teach the use of an RGD peptide for cell targeting and specifically teach the peptide of sequence KGRGDS (section 0006). Bazile teach that the RGD sequence binds to integrins overexpressed in tumor cells (section 0076).
	Chen teach the use of linkers to link functional domains together and teach that linkers may offer many advantages including stability (abstract). Chen teach that the length of the linker can be adjusted and teach that (Cys-Trp)n is a known linker (page 11 2nd paragraph). Chen teach linkers that contain Cys where the Cys can be linked via a disulfide bond (figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Reches because Reches suggest applications for drug release and drug targeting (page S11 last complete paragraph). Thus one would have been motivated to use the known components taught by the prior art. Since Rapoport teach a hydrophobic core as a reservoir for drugs (page 1 first paragraph after abstract) and specifically teach paclitaxel (page 10 first complete paragraph) and teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph) one would have been motivated to use such components. Since Reches suggest drug targeting (page S11 last complete paragraph) and Rapoport teach that for effective therapeutic action that drugs should be released at the site of action (4th complete paragraph on page 2) and teach chemotherapeutic agents (page 2 first complete paragraph) and show particles with targeting moieties (figure 9) one would have been motivated to attach the known sequence taught by Bazile. Since the references suggest attaching peptides (for example the dipeptide of Reches and the hexapeptide rd complete paragraph) and state that the results suggest that drug loaded perfluorocarbon nanoparticles can provide efficient therapy (page 12 3rd paragraph) and Bazile teach that the RGD sequence binds to integrins overexpressed in tumor cells (section 0076).
	In relation to the HB domain of the peptide as recited in claims 1-3 and 13-15, Reches teach that dipeptides including di-pentafluoro-Phe (abstract and figures 1-2).
	In relation to the CL domain as recited in claims 1-2 and 6 and 13-15, Chen teach that the length of the linker can be adjusted and teach that (Cys-Trp)n is a known linker (page 11 2nd paragraph). Chen teach linkers that contain Cys where the Cys can be linked via a disulfide bond (figure 2).
	In relation to the HP domain as recited in claims 1-2, 4-5, 8-9, 11 and 13-15, Bazile teach nanoparticles for site specific drug delivery (abstract). Bazile teach the use of an RGD peptide for cell targeting and specifically teach the peptide of sequence KGRGDS (section 0006).
	In relation to the composition of claims 15 and 19, Rapoport teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph). Chen teach that the length of the linker can be adjusted and teach that (Cys-Trp)n is a known linker (page 11 2nd paragraph). Chen teach linkers that contain Cys where the Cys can be linked via a disulfide bond (figure 2).

	Although unclear (see 112 rejection above) the teachings and suggestions of the references have been interpreted as meeting the functional limitations. Reches teach that dipeptides including di-pentafluoro-Phe self assembled into well-ordered nanostructures (abstract and figures 1-2). Rapoport teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph). Further, since the prior art teach a perfluorocarbon as claimed and a conserved motif as claimed the claim limitations have been interpreted as being met.

Claims 1-6, 8-9, 11, 13-15, 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reches et al. (‘Designed aromatic homo-dipeptides: formation of ordered nanostructures and potential nanotechnological applications’ Physical Biology v3 2006 pages s10-s19; ‘Reches’) in view of Rapoport N (‘Phase-shift, stimuli-responsive perfluorocarbon nanodroplets for drug delivery to cancer’ Wiley Interdiscip Rev Nanomed Nanobiotehcnol v4(5) 2012 printed as pages 1-33; ‘Rapoport’) in view of Bazile et al. (US 2015/0037419; ‘Bazile’) in view of Chen et al. (‘Fusion protein linkers:property, design and functionality’ Adv Drug Deliv Rev v65(10) October 15 2013 printed as pages 1-32; ‘Chen’) in view of Hardy CT (US 2008/0299177; ‘Hardy’).
Reches teach peptide-based nanostructures offer advantages and teach that peptide-based nanostructures can be decorated with functional elements and used in biological applications (abstract). Reches teach that dipeptides including di-pentafluoro-Phe self assembled into well-
	Reches does not teach all of the features of the instant claims such as the HP group.
	Rapoport teach specific applications for nanocarriers specifically to carry chemotherapeutic drugs using ultrasound mediated drug delivery (page 2 first complete paragraph). Rapoport teach hydrophobic core as a reservoir for drugs (page 1 first paragraph after abstract) and specifically teach paclitaxel (page 10 first complete paragraph). Rapoport teach that for effective therapeutic action that drugs should be released at the site of action (4th complete paragraph on page 2) and show particles with targeting moieties (figure 9). Rapoport teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph). Rapoport teach strong therapeutic effects using drug loaded perfluorocarbon nanoparticles (page 10 3rd complete paragraph) and state that the results suggest that drug loaded perfluorocarbon nanoparticles can provide efficient therapy (page 12 3rd paragraph).
	Bazile teach nanoparticles for site specific drug delivery (abstract). Bazile teach the use of an RGD peptide for cell targeting and specifically teach the peptide of sequence KGRGDS (section 0006). Bazile teach that the RGD sequence binds to integrins overexpressed in tumor cells (section 0076).
	Chen teach the use of linkers to link functional domains together and teach that linkers may offer many advantages including stability (abstract). Chen teach that the length of the linker nd paragraph). Chen teach linkers that contain Cys where the Cys can be linked via a disulfide bond (figure 2).
Hardy teach nanocarrier delivery systems (abstract) specifically via ultrasound delivery (section 0152). Hardy teach the use of surfactants as an important component (sections 0307 and 0322) and specifically teach the use of heptadecafluorononanoic acid (section 0326).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Reches because Reches suggest applications for drug release and drug targeting (page S11 last complete paragraph). Thus one would have been motivated to use the known components taught by the prior art. Since Rapoport teach hydrophobic core as a reservoir for drugs (page 1 first paragraph after abstract) and specifically teach paclitaxel (page 10 first complete paragraph) and teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph) one would have been motivated to use such components. Since Reches suggest drug targeting (page S11 last complete paragraph) and Rapoport teach that for effective therapeutic action that drugs should be released at the site of action (4th complete paragraph on page 2) and teach chemotherapeutic agents (page 2 first complete paragraph) and show particles with targeting moieties (figure 9) one would have been motivated to attach the known sequence taught by Bazile. Since the references suggest attaching peptides (for example the dipeptide of Reches and the hexapeptide of Bazile) one would have been motivated to use the known linkers taught by Chen. One would have had a reasonable expectation of success since Reches teach that the application of the structures as functional platforms was clearly demonstrated (pages S17-S18 connecting paragraph) and Rapoport teach strong therapeutic effects using drug loaded perfluorocarbon nanoparticles (page 10 3rd complete paragraph) and state that the results suggest that drug loaded rd paragraph) and Bazile teach that the RGD sequence binds to integrins overexpressed in tumor cells (section 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rapoport because Rapoport teach compositions for ultrasound triggered delivery (abstract) and Hardy teach nanocarrier delivery systems (abstract) specifically via ultrasound delivery (section 0152) and teach the use of surfactants as an important component (sections 0307 and 0322) and specifically teach the use of heptadecafluorononanoic acid (section 0326). All the claimed components were known in the prior art and one skilled in the art could have combined the elements using known methods. One would have had a reasonable expectation of success since both references teach for ultrasound triggered delivery.
In relation to the HB domain of the peptide as recited in claims 1-3 and 13-15, Reches teach that dipeptides including di-pentafluoro-Phe (abstract and figures 1-2).
	In relation to the CL domain as recited in claims 1-2 and 6 and 13-15, Chen teach that the length of the linker can be adjusted and teach that (Cys-Trp)n is a known linker (page 11 2nd paragraph). Chen teach linkers that contain Cys where the Cys can be linked via a disulfide bond (figure 2).
	In relation to the HP domain as recited in claims 1-2, 4-5, 8-9, 11 and 13-15, Bazile teach nanoparticles for site specific drug delivery (abstract). Bazile teach the use of an RGD peptide for cell targeting and specifically teach the peptide of sequence KGRGDS (section 0006).
	In relation to the composition of claims 15 and 19, Rapoport teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph). Chen teach that the length of the linker can be adjusted and teach that nd paragraph). Chen teach linkers that contain Cys where the Cys can be linked via a disulfide bond (figure 2).
	In relation to claim 20, Rapoport teach hydrophobic core as a reservoir for drugs (page 1 first paragraph after abstract) and specifically teach paclitaxel (page 10 first complete paragraph) which is a small molecule therapeutic.
In relation to the solubilizing agent of claims 22-23, Hardy teach each the use of heptadecafluorononanoic acid (section 0326) which is also known as perfluorononanoic acid.
	Although unclear (see 112 rejection above) the teachings and suggestions of the references have been interpreted as meeting the functional limitations. Reches teach that dipeptides including di-pentafluoro-Phe self assembled into well-ordered nanostructures (abstract and figures 1-2). Rapoport teach nanoparticles that contain perfluorocarbons specifically perfluoropentane (page 8 3rd complete paragraph and page 9 4th complete paragraph). Further, since the prior art teach a perfluorocarbon as claimed and a conserved motif as claimed the claim limitations have been interpreted as being met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658